Exhibit 10.5

 

LOGO [g441989g0901075214282.jpg]

PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT

Issued Pursuant to the

Barnes & Noble, Inc. Amended and Restated 2009 Incentive Plan

THIS PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT (“Agreement”), effective as of
the grant date (“Grant Date”) set forth in the Grant Acceptance, represents the
grant of such target number of performance-based stock units set forth in the
Grant Acceptance, subject to performance-based vesting criteria (“PSUs”) set
forth in the PSU Certificate, by Barnes & Noble, Inc. (the “Company”), to the
person named in the Grant Acceptance (the “Participant”), subject to the terms
and conditions set forth below, and the provisions of the Barnes & Noble, Inc.
Amended and Restated 2009 Incentive Plan adopted by the Company’s Board of
Directors on July 16, 2012 and approved by the Company’s stockholders on
September 11, 2012 (the “Plan”).

All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

1. Grant of PSUs. The Company hereby grants to the Participant the target number
of PSUs set forth in the Grant Acceptance. The portion of the PSUs that will
vest based on the attainment of certain financial goals (the “Performance
Metrics”) during a specific period of time (the “Performance Period”) under a
specified vesting formula (including the maximum number of PSUs that are
eligible to vest), each of which is set forth in the PSU Certificate, shall be
determined by the Committee. Following the end of the Performance Period, the
Committee shall certify the level of attainment of the Performance Metrics and
the PSUs vested as a result thereof.

2. Vesting Period and Settlement. (a) In General. Subject to the terms of this
Agreement and the Plan, PSUs granted hereunder are eligible to vest as indicated
in the PSU Certificate at the end of the Performance Period. For such vesting to
occur at the end of the Performance Period, the Participant must be continuously
employed by the Company or any of its Affiliates from the Grant Date through the
end of the Performance Period. Except as set forth in Section 6 or Section 12
below, if the Participant’s employment terminates before the end of the
Settlement Date, all PSUs granted hereunder as of the date of termination of
employment shall be forfeited.

(b) Vesting. Except as set forth in Section 6 or Section 12 below, in no event
shall a Participant have any rights to the Shares underlying the PSUs granted
hereunder prior to the date such PSUs vest pursuant to the vesting schedule set
forth in the PSU Certificate and the PSUs are settled.

(c) Settlement. Within 60 days after the end of the Performance Period, the
Committee shall determine and certify in writing (1) whether and to what extent
the Performance Metrics have been achieved and (2) based on the achievement of
such Performance Metrics, the number of PSUs that have vested, in each case, in
accordance with the PSU Certificate. Not later than the 15th day of the third
month following the end of the Performance Period (or such earlier date on which
the PSUs vest in accordance with Section 6 or Section 12 below (such date, the
“Settlement Date”)), the Company shall deliver to the Participant one Share, or
the equivalent value in cash, other property or any combination thereof, as
determined in the sole discretion of the Committee at the time of such payment,
for each PSU that vested in accordance with the PSU Certificate and the terms of
this Agreement and the Plan, subject to Section 10 below relating to tax
withholding.

3. No Voting Rights. No PSUs granted hereunder shall have any voting rights
accorded to the underlying Shares. Each PSU constitutes an unfunded and
unsecured promise of the Company to deliver to the Participant a Share (or the
equivalent value thereof).

 

1



--------------------------------------------------------------------------------

4. Dividend Equivalent Rights. (a) Cash Dividends. The Participant shall be
entitled to receive an amount in cash equal to any cash dividends paid with
respect to the number of Shares underlying these PSUs granted hereunder. Any
such cash dividends shall not be distributed to the Participant unless, until
and except to the extent that the Performance Metrics applicable to these PSUs
are achieved or are otherwise deemed satisfied.

(b) Non-Cash Dividends. Any stock dividends or other distributions or dividends
of property other than cash with respect to the Shares underlying these PSUs
granted hereunder shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the PSUs with respect to which such
property was paid.

5. Nontransferability. (a) In General. Except as may be provided in Section 5(b)
below, these PSUs granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as provided in the Plan. No assignment
or transfer of any PSUs in violation of this Section 5, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever.

(b) Transfers with the Consent of the Committee. With the consent of the
Committee, a Participant may assign or transfer unvested PSUs to the
Participant’s spouse, domestic partner and/or children (and/or trusts and/or
partnerships established for the benefit of the Participant’s spouse, domestic
partner and/or children or in which the Participant is a beneficiary or partner)
(each transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan, the PSU Certificate and this Agreement relating to the
transferred PSUs and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan and this Agreement.
Notwithstanding the foregoing, in no event shall the PSUs (or any rights and
obligations thereunder) be transferred to a third party in exchange for value
unless such transfer is specifically approved by the Company’s stockholders. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section 5(b).

6. Termination. (a) Death. In the event a Participant dies while employed by the
Company or any of its Affiliates, a number of PSUs equal to the target number of
PSUs awarded shall immediately vest in the estate of such Participant or in any
person who acquired such PSUs by bequest or inheritance, or by the Permitted
Assignee. References in this Agreement to a Participant shall include any person
who acquired PSUs from such Participant by bequest or inheritance.

(b) Disability. In the event a Participant ceases to perform services of any
kind for the Company or any of its Affiliates due to permanent and total
disability, a number of PSUs equal to the target number of PSUs awarded shall
immediately vest in the Participant, or his guardian or legal representative, or
a Permitted Assignee, as of the first date of permanent and total disability (as
determined in the sole discretion of the Committee). For purposes of this
Agreement, the term “permanent and total disability” means the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, and the permanence and degree of which shall be
supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (1) whether a Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (2) the
first date of such permanent and total disability.

7. Administration. (a) Generally. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant
and Permitted Assignees. Any inconsistency between this Agreement (on the one
hand) and the Plan (on the other hand) shall be resolved in favor of the Plan.

 

2



--------------------------------------------------------------------------------

(b) Conflicts. The order of precedence as between the Plan, this Agreement and
any written employment agreement between the Participant and the Company shall
be as follows: If there is any inconsistency between (i) the terms of this
Agreement (on the one hand) and the terms of the Plan (on the other hand); or
(ii) any such written employment agreement (on the one hand) and the terms of
the Plan (on the other hand), the Plan’s terms shall completely supersede and
replace the conflicting terms of this Agreement or the written employment
agreement (as the case may be). If there is any inconsistency between the terms
of this Agreement (on the one hand) and the terms of Participant’s written
employment agreement, if any (on the other hand), the terms of this Agreement
shall completely supersede and replace the conflicting terms of the written
employment agreement unless such written employment agreement was approved by
the Committee, in which event such written employment agreement shall completely
supersede and replace the conflicting terms of this Agreement.

8. Adjustments. The number of PSUs granted hereunder shall be subject to
adjustment in accordance with Sections 10.3 and 12.2 of the Plan.

9. Exclusion from Other Computations. By acceptance of these PSUs granted
hereunder, the Participant hereby agrees that any income or gain realized upon
the receipt or settlement of the PSUs, or upon disposition of any Shares
received upon settlement, is special incentive compensation and shall not be
taken into account, to the extent permissible under applicable law, as “wages,”
“salary” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus, severance, or deferred
compensation plan of the Company or any of its Affiliates.

10. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require the Participant or Permitted Assignee to pay, any
federal, state, local or foreign income taxes, withholding taxes, or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant or vesting of PSUs, the transfer of any PSUs or
any other taxable event occurring pursuant to the Plan or this Agreement. If,
notwithstanding the foregoing, the Participant (or Permitted Assignee) shall
fail to actually or constructively make such tax payments as are required, the
Company (or its Affiliates) shall, to the extent permitted by law, have the
right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to such Participant or Permitted Assignee or to take such other
action as may be necessary to satisfy such Withholding Taxes. In satisfaction of
the requirement to pay Withholding Taxes, the Company, in its sole discretion,
may elect to satisfy the obligation for Withholding Taxes by retaining a
sufficient number of Shares that it would otherwise deliver on a particular
Settlement Date equal to the amount of any Withholding Taxes due on such
Settlement Date. Notwithstanding the foregoing discretion, the Company shall
satisfy the obligation for Withholding Taxes by retaining a sufficient number of
Shares that it would otherwise deliver on a particular Settlement Date equal to
the amount of any Withholding Taxes due on such Settlement Date. For purposes of
the preceding two sentences, where the Company is to retain Shares to satisfy
the obligation for Withholding Taxes, the net amount of Shares to be delivered
to the Participant on a Settlement Date shall equal the total number of Shares
otherwise deliverable to the Participant on such Settlement Date, less such
number of Shares having an aggregate Fair Market Value equal to the amount of
such Withholding Taxes (as determined in the Committee’s sole discretion).

11. Registration; Legend. The Company may postpone the issuance and delivery of
any Shares upon settlement of these PSUs granted hereunder until (a) the
admission of such Shares to listing on any stock exchange or exchanges on which
Shares of the Company of the same class are then listed and (b) the completion
of such registration or other qualification of such Shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

 

3



--------------------------------------------------------------------------------

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares issuable upon settlement of these PSUs granted
hereunder unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A PERFORMANCE-BASED STOCK
UNIT AWARD AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN
OPINION FROM COUNSEL TO THE COMPANY.

12. Change of Control. (a) In the event of a Change of Control of the Company,
unless the Committee, in its sole discretion, determines otherwise, , the
Performance Metrics set forth in the PSU Certificate applicable to these PSUs
granted hereunder shall cease to apply to these PSUs and be deemed achieved at
the greater of the target level performance or the actual level of performance,
as determined by the Committee, in its sole discretion, and the number of PSUs
based on such performance level shall vest and be settled on the last day of the
Performance Period, subject to the Participant’s continuous employment by the
Company or any of its Affiliates from the date of the Change of Control through
the end of the Performance Period.

(b) Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company following such Change of
Control, these PSUs granted hereunder or any award substituted therefor held by
such Participant at the time of the Change of Control shall vest as of the day
immediately preceding the date of termination unless the termination was made by
the successor company for cause. For purposes of this Agreement, “cause” shall
mean either (i) material failure by the Participant to perform his or her duties
(other than as a result of incapacity due to physical or mental illness) during
his or her employment with the Company after written notice of such breach or
failure and the Participant failed to cure such breach or failure to the
Company’s reasonable satisfaction within five days after receiving such written
notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.

13. Recoupment. The Committee may, in its sole discretion, direct that the PSUs
be cancelled or that the Company recoup, and upon demand by the Company, the
Participant agrees to return to the Company, any gain realized under a
previously paid PSU if (a) the Participant, without the consent of the Company,
while employed by or providing services to the Company or any of its Affiliates,
(i) violates a non-competition, non-solicitation or non-disclosure agreement,
(ii) engages in fraud or other conduct contributing to any financial
restatements or irregularities or (iii) to the extent applicable to the
Participant, otherwise violates any policy adopted by the Company or any of its
Affiliates relating to the recovery of compensation granted, paid, delivered,
awarded or otherwise provided to the Participant by the Company or any of its
Affiliates as such policy is in effect on the date of grant of the PSUs or, to
the extent necessary to address the requirements of applicable law (including
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as codified in Section 10D of the Exchange Act, Section 304 of the
Sarbanes-Oxley Act of 2002 or any other applicable law), as may be amended from
time to time or (b) if a financial restatement reduces the amount that would
have been earned under such PSU. The amount to be recouped shall be determined
by the Committee in its sole discretion but shall not exceed the Fair Market
Value of the PSUs that vested under this Agreement. If after a demand for
recoupment under this Section 13, the Participant fails to return any amount
paid by the Company, the Participant acknowledges that the Company has the right
to effect the recovery, from other owed compensation, of the amount paid and the
amount of its court costs, attorneys’ fees and other costs and expenses incurred
in connection with enforcing this Agreement.

 

4



--------------------------------------------------------------------------------

14. Miscellaneous. (a) No Right to Employment. This Agreement shall not confer
upon the Participant any right to continuation of employment by the Company, nor
shall this Agreement interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.

(b) Successors. All obligations of the Company under the Plan and this
Agreement, with respect to these PSUs granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.

(c) Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(d) Consent to Board or Committee Action. By accepting this grant of PSUs, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.

(e) Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of PSUs.
In addition, the Committee may at any time or from time to time amend the terms
and conditions of this grant of PSUs in accordance with the Plan.

(f) Governmental Approvals. This Agreement shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

(g) Governing Law. To the extent not preempted by federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware.

(h) Compliance with Code Section 409A. The settlement of these PSUs granted
hereunder is intended to comply with Code Section 409A, and this Agreement shall
be interpreted, operated and administered consistent with this intent.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of this Agreement under Code Section 409A or any other
federal, state, local, foreign or other taxes. Tax consequences will depend, in
part, upon the application of the relevant tax law to the relevant facts and
circumstances. The Participant should consult a competent and independent tax
advisor regarding the tax consequences of this Agreement.

(i) Section 162(m). To the extent the Committee determines it is desirable with
respect to the PSUs, all payments under this Agreement shall be intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.

(j) Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan or this Agreement.

(k) Exculpation. These PSUs granted hereunder and all documents, agreements,
understandings and arrangements relating hereto have been issued on behalf of
the Company by officers acting on its behalf and not by any person individually.
None of the Directors, officers or stockholders of the Company nor the
Directors, officers or stockholders of any Affiliate of the Company shall have
any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of these PSUs granted hereunder and all documents,
agreements, understandings and arrangements relating hereto and will not seek
recourse or commence any action against any of the Directors, officers or
stockholders of the Company or any of the Directors, officers or stockholders of
any Affiliate, or any of their personal assets, for the performance or payment
of any obligation hereunder or thereunder. The foregoing shall also apply to any
future documents, agreements, understandings, arrangements and transactions
between the parties hereto with respect to these PSUs granted hereunder.

 

5



--------------------------------------------------------------------------------

(l) Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

(m) Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 122 Fifth Avenue, New York, NY 10011, Attn: Human
Resources, or at such other address as the Company by notice to the Participant
may designate in writing from time to time; and if to the Participant, at the
Participant’s home or such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.

 

6